UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6174


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GEORGE CHARLES KALIVRETENOS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:15-cr-00073-AJT-1; 1:19-cv-01552-
AJT)


Submitted: June 16, 2020                                          Decided: June 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Charles Kalivretenos, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Charles Kalivretenos seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2255 (2018) motion. See Whiteside v. United States, 775 F.3d

180, 182-83 (4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-

year statute of limitations, running from latest of four commencement dates enumerated in

28 U.S.C. § 2255(f)). The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2018).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When, as here, the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Kalivretenos has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2